I attest to the accuracy and
                                                  integrity of this document
                                                    New Mexico Compilation
                                                  Commission, Santa Fe, NM
                                                 '00'04- 15:26:26 2011.06.28
Certiorari Granted, June 8, 2011, No. 33,023

       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

Opinion Number: 2011-NMCA-063

Filing Date: April 18, 2011

Docket No. 29,734

STATE OF NEW MEXICO,

       Plaintiff-Appellant,

v.

CHRISTOPHER GURULE and
LINDA DAVIS,

       Defendants-Appellees.

APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
Charles W. Brown, District Judge

Gary K. King, Attorney General
Santa Fe, NM
James W. Grayson, Assistant Attorney General
Albuquerque, NM

for Appellant

Chief Public Defender
Nina Lalevic, Assistant Appellate Defender
Santa Fe, NM

for Appellee Gurule

Robert E. Tangora, L.L.C.
Robert E. Tangora
Santa Fe, NM

for Appellee Davis

                                     OPINION

                                             1
CASTILLO, Chief Judge.

{1}      The State appeals from a district court order suppressing evidence. On appeal, the
State claims that Defendants lacked standing to challenge the seizure of a digital camera, and
even if Defendants had standing, the district court erred in concluding that the digital camera
had to be suppressed because there was no probable cause to seize it during the execution
of the search warrant. The State also claims that the district court erred in excluding certain
testimony under the fruit of the poisonous tree doctrine. Finally, the State argues that the
district court erred in suppressing out-of-court statements made by co-defendant Linda
Davis, who resided with co-defendant Gurule at the home that was searched. We conclude
that Defendants had standing to challenge the seizure of the digital camera and that the
district court properly concluded that the seizure was not supported by probable cause. We
also conclude that the district court did not err in suppressing testimony tainted by the illegal
seizure and that statements made by co-defendant Davis were properly excluded as well.
Accordingly, we affirm.

BACKGROUND

{2}     On September 5, 2007, Special Agent Lois Kinch, a law enforcement officer
employed by the New Mexico Attorney General’s Office, Internet Crimes Against Children
Task Force, initiated an investigation into the distribution of child pornography on an ultra-
peer internet site. During this investigation, Agent Kinch determined that a computer
located at Defendants’ home was one of the computers linked to this ultra-peer site,
Gnutella, that was being used to share child pornography. She drafted an affidavit in support
of a search warrant. The affidavit contained boilerplate sections outlining Agent Kinch’s
background and experience, describing how the ultra-peer network operates, and explaining
Agent Kinch’s beliefs about how child predators act and what items need to be seized in
order to collect all relevant evidence of those acts. The affidavit also contained a section that
stated that based on this particular investigation, Agent Kinch had reason to believe that
someone using the computer at the home of Defendants was receiving, possessing, and/or
distributing child pornography. Nothing in the affidavit provided any evidence that anyone
at the home was actually taking pornographic photographs of children, only that someone
was involved in downloading and distributing such images. Nevertheless, the affidavit states
that, among numerous other items, any digital cameras should be seized.

{3}     Based on Agent Kinch’s affidavit, the district court issued a search warrant on
September 27, 2007. During the search of Defendants’ home the following day, the officers
seized a Sony Cybershot camera in a closet down the hallway from the bedroom where the
computer was located. On February 5, 2008, Agent Kinch conducted a forensic analysis of
the camera’s digital information, in which she found images of Defendant Gurule engaging
in sexual acts with a prepubescent girl. It was later determined that this girl was the four-
year-old granddaughter of Defendant Davis.

{4}     Defendants moved to suppress the evidence obtained from the seizure of the camera.
In response, the State argued that Defendants did not have standing to challenge the seizure


                                               2
of the camera since the camera had been obtained by use of a fraudulently obtained credit
card, and that even if they did have standing, the camera was properly seized pursuant to the
warrant.

{5}     The district court granted Defendants’ motion to suppress. In its order, the district
court concluded that Defendants had standing to challenge the seizure of the camera,
presumably finding Defendant Gurule’s testimony that the camera was lawfully purchased
to be credible. As to the legality of that seizure, the district court stated:

               10.    The section of the affidavit which described the “current
       investigation” does not mention a digital camera in any manner connected to
       this case. [Agent] Kinch testified that she had no information that either
       defendant:

               was involved in creating child pornography.

               had uploaded any images from a digital camera to the computer.

               had downloaded any images from the computer to a camera.

               had the equipment to transfer images between a camera and
               the computer.

               11.    [Agent] Kinch testified that if [D]efendants had the proper
       cables, they could transfer images from the camera to the computer; and if
       [D]efendants had the proper cables, and if the cameras had a[n] optional
       aftermarket increased memory storage device, [D]efendant[s] could transfer
       images from the five (5) files that were known to contain the illegal images
       to the camera.

              12.     The digital camera did not have the optional device. No cable
       to connect the camera and the computer was discovered.

Based on these facts, the district court concluded that there was no probable cause to seize
the camera. The district court also concluded that certain witness testimony would be
excluded because it was tainted by the illegal seizure and that a statement made by
Defendant Davis would be excluded on confrontation grounds. The State then filed this
appeal pursuant to NMSA 1978, Section 39-3-3(B)(2) (1972).

DISCUSSION

Motion to Suppress

Standard of Review

{6}    We review the grant or denial of a motion to suppress as a mixed question of fact and


                                             3
law. State v. Gutierrez, 2004-NMCA-081, ¶ 4, 136 N.M. 18, 94 P.3d 18. We determine
whether the law was correctly applied to the facts and view “the facts in the light most
favorable to the prevailing party.” State v. Cline, 1998-NMCA-154, ¶ 6, 126 N.M. 77, 966
P.2d 785; see State v. Jason L., 2000-NMSC-018, ¶ 10, 129 N.M. 119, 2 P.3d 856.
Furthermore, we employ all reasonable presumptions in support of the district court’s ruling.
See Jason L., 2000-NMSC-018, ¶ 11. With this is mind, we discuss below the more
deferential review that applies to the issuance of search warrants.

The Digital Camera

Standing

{7}      The State argues that Defendants do not have standing to object to the seizure of the
digital camera. “Whether a defendant has standing involves two inquiries: (1) whether the
defendant had an actual, subjective expectation of privacy in the premises searched; and (2)
whether the defendant’s ‘subjective expectation [is] one that society is prepared to recognize
as reasonable.’” State v. Zamora, 2005-NMCA-039, ¶ 10, 137 N.M. 301, 110 P.3d 517
(quoting State v. Esguerra, 113 N.M. 310, 313, 825 P.2d 243, 246 (Ct. App. 1991)
(alteration in original)).

{8}     The State concedes that Defendants satisfied the first part of this inquiry in that they
had an actual and subjective expectation of privacy in their shared residence. However, the
State argues that Defendants failed to show that they had an expectation of privacy that
society is prepared to recognize. See Zamora, 2005-NMCA-039, ¶ 11. Specifically, the
State argues that the digital camera was likely purchased by a stolen credit card. See United
States v. Caymen, 404 F.3d 1196, 1200-01 (9th Cir. 2005) (holding that a person who
fraudulently purchased an item with someone else’s credit card did not have an expectation
of privacy in the item that society was prepared to recognize and therefore had no standing
to raise a Fourth Amendment challenge to the seizure of the item).

{9}     Even assuming, arguendo, that we were inclined to adopt the principles discussed in
Caymen in the context of a search of a home, a review of the evidence indicates that the
matter involved a factual conflict resolved in favor of Defendants that would support
standing under this analysis. Agent Kinch testified that during the execution of the search
warrant, officers found eight to twelve credit cards and credit card statements that did not
belong to Defendant Davis. One of these cards listed Defendant Davis as a cardholder, but
it belonged to a victim of identity theft who lived out of state. Defendant Davis had used this
card to purchase a memory stick for a digital camera at an Office Max on July 8, 2007. The
State also presented evidence that the Sony Cybershot camera was distributed by Office Max
North America in Las Vegas, Nevada, although Agent Kinch did not know to which store
it had been distributed. In support of Defendants’ standing, Defendant Gurule testified that
he and Defendant Davis purchased the camera for the two of them at a Wal-Mart using a
credit card and that he paid her cash to cover the purchase. In light of this testimony and our
standard of review, the district court could find Defendant Gurule to be credible and
conclude that the digital camera was lawfully purchased.



                                               4
{10} The State cites to State v. Van Dang, 2005-NMSC-033, 138 N.M. 408, 120 P.3d 830,
in support of its contention that Defendants needed to make a more affirmative showing in
light of evidence that the camera may have been illegally obtained. In Van Dang, our
Supreme Court held that a person claiming standing based on the owner’s consent or
permission needed to present some evidence of that consent. Id. ¶ 12. We are unpersuaded
that the holding in Van Dang requires Defendants to introduce evidence beyond their own
testimony in this case.

{11} In Van Dang, the defendant testified at the suppression hearing that he had a right to
drive the rental car, but he did not testify that the person who rented the car had given him
permission to drive it. Id. ¶ 2. In reaching its holding that the defendant lacked standing,
the Court specifically relied in part on the defendant’s failure to even claim he was given
permission by the owner or renter. Id. ¶ 12. As previously discussed, in this case Defendant
Gurule testified that he and Defendant Davis purchased the camera together and that he
reimbursed her with a cash payment.

{12} Furthermore, in Van Dang our Supreme Court was considering a claimed privacy
interest in an automobile. This case involves a dwelling, and our appellate courts have long
recognized “[t]he constitutional distinction between vehicles and homes [which] turns on this
privacy expectation. A lesser expectation of privacy attaches to a vehicle.” State v. Ryon,
2005-NMSC-005, ¶ 23, 137 N.M. 174, 108 P.3d 1032; cf. Esguerra, 113 N.M. at 313-14,
825 P.2d at 246-47 (recognizing that the privacy interest in one’s dwelling place is entitled
to “the highest degree of protection from unreasonable intrusion by the government”).

Probable Cause to Seize the Camera

{13} “The Fourth Amendment to the United States Constitution and [A]rticle II, [S]ection
10 of the New Mexico Constitution both require probable cause to believe that a crime is
occurring or seizable evidence exists at a particular location before a search warrant may
issue.” State v. Nyce, 2006-NMSC-026, ¶ 9, 139 N.M. 647, 137 P.3d 587, limited on other
grounds by State v. Williamson, 2009-NMSC-039, ¶ 29, 146 N.M. 488, 212 P.3d 376.
Probable cause to issue the warrant requires a factual showing that there is a reasonable
probability that evidence of a crime will be found in the place to be searched. See State v.
Evans, 2009-NMSC-027, ¶ 10, 146 N.M. 319, 210 P.3d 216. As we noted, because this case
involves the search of a dwelling place, it is “ordinarily afforded the most stringent [F]ourth
[A]mendment protection.” State v. Clark, 105 N.M. 10, 12, 727 P.2d 949, 951 (Ct. App.
1986).

{14} A search warrant may be issued when “sufficient facts are presented in a sworn
affidavit to enable the magistrate to make an informed, deliberate, and independent
determination that probable cause exists.” State v. Gonzales, 2003-NMCA-008, ¶ 11, 133
N.M. 158, 61 P.3d 867, limited on other grounds by Williamson, 2009-NMSC-039, ¶ 29.
“The degree of proof necessary to establish probable cause for the issuance of a search
warrant is more than a suspicion or possibility but less than a certainty of proof.” Id. ¶ 12
(internal quotation marks and citation omitted). “Thus, the magistrate must have sufficient
facts upon which to conclude that there is a reasonable probability that evidence of a crime


                                              5
will be found in the place to be searched.” Id.

{15} As we indicated above, our standard of review in considering search warrant
probable cause determinations departs from that normally applicable to motions to suppress.
“[A]n issuing court’s determination of probable cause must be upheld if the affidavit
provides a substantial basis to support a finding of probable cause.” Williamson, 2009-
NMSC-039, ¶ 29.

       A reviewing court should not substitute its judgment for that of the issuing
       court. Rather . . . the reviewing court must determine whether the affidavit
       as a whole, and the reasonable inferences that may be drawn therefrom,
       provide a substantial basis for determining that there is probable cause to
       believe that a search will uncover evidence of wrongdoing.

Id. “[T]he substantial basis standard of review is more deferential than the de novo review
applied to questions of law, but less deferential than the substantial evidence standard
applied to questions of fact.” Id. ¶ 30. As a result, “if the factual basis for the warrant is
sufficiently detailed in the search warrant affidavit and the issuing court has found probable
cause, the [reviewing] courts should not invalidate the warrant by interpreting the affidavit
in a hypertechnical, rather than a commonsense, manner.” Id. (alteration in original)
(internal quotation marks and citation omitted).

{16} In this case, it is undisputed that Agent Kinch’s affidavit provided probable cause to
search Defendants’ dwelling for evidence of child pornography. Notwithstanding an
otherwise valid search warrant, however, “[t]he Fourth Amendment requires that a warrant
describe with particularity the things to be seized.” United States v. Brobst, 558 F.3d 982,
993 (9th Cir. 2009) (internal quotation marks omitted). “Search warrants must be specific
in both particularity and breadth.” Id. “Particularity is the requirement that the warrant must
clearly state what is sought. Breadth deals with the requirement that the scope of the warrant
be limited by the probable cause on which the warrant is based.” Id. (internal quotation
marks and citation omitted). Courts therefore will suppress an individual item for lack of
an adequate description, to prevent unconstrained police discretion, see State v. Hinahara,
2007-NMCA-116, ¶ 8, 142 N.M. 475, 166 P.3d 1129, or for lack of probable cause with
respect to any individual item. See State v. Jacobs, 2000-NMSC-026, ¶ 67, 129 N.M. 448,
10 P.3d 127 (observing practice of only suppressing illegally obtained items where search
warrant was otherwise valid with respect to other items); see generally 2 Wayne R. LaFave,
Search and Seizure: A Treatise on the Fourth Amendment § 4.6(f), at 641 (4th ed. 2004)
(discussing partial invalidity of search warrant); Martin J. McMahon, Annotation, Propriety
in State Prosecution of Severance of Partially Valid Search Warrant and Limitation of
Suppression to Items Seized Under Invalid Portions of Warrant, 32 A.L.R.4th 378 (1984).

{17} Here, there is no particularity of description concern because the search warrant
expressly authorized the seizure of the digital camera. Instead, we consider whether the
warrant was overly broad in its inclusion of the digital camera. This requires a review of
Agent Kinch’s affidavit. See State v. Donaldson, 100 N.M. 111, 117, 666 P.2d 1258, 1264
(Ct. App. 1983) (noting that courts do not generally look beyond the four corners of the


                                              6
affidavit in examining sufficiency of the warrant).

{18} Agent Kinch’s affidavit provided a detailed technical description of how she
identified Defendant Davis’s Internet Protocol (IP) address and how that address was linked
to the ultra-peer sharing of child pornography. By searching the Gnutella ultra-peer site’s
own records, she was able to trace fifty-eight files to the Davis IP address, with names
suggestive of child pornography, and one depicting a child under the age of twelve
performing oral sex on an adult male. She concluded from her training and experience that
the computer located at this IP address “was receiving, possessing and/or distributing child
pornography.” Agent Kinch also stated in her affidavit that it was necessary to seize
“[c]omputer storage media to include but not limited to floppy disks, hard drives, tapes,
DVD disks, CD-ROM disks or other magnetic, optical or mechanical storage which can be
accessed by computers to store or retrieve data or images of child pornography.” Of
particular relevance to the issue here, Agent Kinch stated in her affidavit that it is common
for online child predators “to collect adult pornography for the purposes of grooming a
young child. This is why it is important to seize all computer devices[] and photographic
equipment to which the residents have access.”

{19} The State argues that the affidavit established a nexus between the possession or
distribution of child pornography and the digital camera, because the camera is capable of
storing digital images and downloading images to a computer. The State argues that the
warrant may authorize officers to seize items “potentially connected” to the crime.
Hinahara, 2007-NMCA-116, ¶ 10 (“All of the items sought in the warrant were potentially
connected with the assault and the child pornography described in the affidavit.”).
Hinahara is distinguishable from the present case because all of the items were related to
child pornography. The search warrant in Hinahara authorized the seizure of computers,
video tapes, computer diskettes, CDs, DVDs, photographs, and magazines containing child
pornography. Id. ¶ 3. That warrant did not state that digital cameras may be seized. Id.

{20} The State also relies on Hinahara for the proposition that when a court has
determined that a dwelling contains contraband or evidence of a crime, “the officer can
search every container and location within the permitted area where that item could be
located.” Id. ¶ 20 (internal quotation marks and citation omitted). We do not believe that
it is necessary to rely on this independent authority because the search warrant expressly
authorized the search of the digital camera. Instead, the dispositive issue is whether there
was probable cause to permit the search of the camera. To the extent that the officers could
have looked at images readily viewable at the scene, there is no indication that they did so
in this case—it was not until after the camera was seized and a forensic examination
conducted months later that the illegal images were discovered. In the absence of any
indication that this camera, which did not contain a memory card, was being used for the
storage of internet child pornography, or was being used for the independent manufacture
of pornography, there was no substantial basis for concluding that there was probable cause
that the camera would contain child pornography.

{21} Even if we assume that the ultra-peer sharing of child pornography constitutes the
manufacture of child pornography, see State v. Smith, 2009-NMCA-028, ¶ 2, 145 N.M. 757,


                                             7
204 P.3d 1267 (holding that copying child pornography to a portable storage device
constitutes manufacturing), cert. quashed, 2009-NMCERT-012, 147 N.M. 601, 227 P.3d 91,
there is a qualitative difference between this internet use and creating one’s own child
pornography, with its attendant child abuse. This qualitative difference is accompanied with
further concerns over validating fishing expeditions that trump one’s heightened privacy
protections in the use of cameras and similar First Amendment, expressive media. See
Zurcher v. Stanford Daily, 436 U.S. 547, 564 (1978) (“Where the materials sought to be
seized may be protected by the First Amendment, the requirements of the Fourth
Amendment must be applied with ‘scrupulous exactitude.’” (quoting Stanford v. Texas, 379
U.S. 476, 485 (1965))).

{22} Defendants argue that, in the absence of evidence of broader criminal conduct, the
better approach here would have been to seek an additional warrant based on newly obtained
evidence. We agree. For example, the initial search may have led to the discovery of
evidence supporting the requisite nexus between the camera and child pornography. The
mere fact that the camera is capable of media storage is insufficient absent any indication of
its use for child pornography. See generally Lily R. Robinton, Courting Chaos: Conflicting
Guidance from Courts Highlights the Need for Clearer Rules to Govern the Search and
Seizure of Digital Evidence, 12 Yale J.L. & Tech. 311 (2010) (discussing problem of overly-
broad warrants in digital media context).

{23} In summary, we conclude that the district court properly suppressed the digital
camera because, even under our deferential standard of review, there was no probable cause
to support its seizure. Our holding is made with consideration of both the heightened
privacy expectation in one’s home and its contents, and the additional First Amendment
concerns that come in to play when a camera is searched.

Fruit of the Poisonous Tree

{24} The State also challenges the exclusion of witness testimony under the fruit of the
poisonous tree doctrine. See Wong Sun v. United States, 371 U.S. 471, 487-88 (1963); see
also State v. Ingram, 1998-NMCA-177, ¶ 9, 126 N.M. 426, 970 P.2d 1151 (“Evidence which
is obtained as a result of an unconstitutional search or seizure may be suppressed under the
exclusionary rule.” (internal quotation marks and citation omitted)). Here, the district court
excluded the testimony of Defendant Davis’s daughter, Candace Stevens, regarding
Defendant Gurule’s use of the computer on the ground that Candace’s “existence would not
have been known but for the illegal search.” Naked images of Candace’s young daughter,
C.S., had been found on the digital camera during the forensic evaluation that took place
months after the execution of the search warrant.

{25} We have already concluded that the digital camera, which contained images of C.S.,
was illegally seized. Although a federal good faith exception permits admission of tainted
evidence under certain circumstances, the New Mexico Constitution requires
unconstitutionally obtained evidence to be excluded because “[d]enying the government the
fruits of unconstitutional conduct at trial best effectuates the constitutional proscription of
unreasonable searches and seizures by preserving the rights of the accused to the same extent


                                              8
as if the government’s officers had stayed within the law.” State v. Gutierrez, 116 N.M. 431,
446, 863 P.2d 1052, 1067 (1993). However, notwithstanding New Mexico’s rejection of the
good faith exception, “not all evidence discovered as the result of police misconduct need
be suppressed.” State v. Wagoner, 2001-NMCA-014, ¶ 22, 130 N.M. 274, 24 P.3d 306. The
applicable inquiry is whether the evidence would not have come to light “but for” the
illegality. Id.

{26} The State argues that Candace would have independently come forward to provide
information in this case. See id. ¶¶ 22-31 (discussing independent source doctrine). Because
this issue required the district court to infer what might have occurred, we believe that we
should defer to the factual finding that she would not have been involved. The record
indicates that the district court’s ruling on the “but for” finding was supported by substantial
evidence. After the forensic examination of the camera, Agent Kinch showed Defendant
Davis a non-pornographic image of the girl who appeared on the camera, at which time
Defendant Davis identified the girl as her four-year-old granddaughter—the daughter of
Candace. Up to this point, months after the initial search warrant took place, neither
Candace nor her daughter was involved in this case. We therefore believe that the district
court could reasonably infer that Candace would not have been a witness “but for” Agent
Kinch’s forensic search of the digital camera. As a result, we affirm the exclusion of
Candace’s testimony.

Co-Defendant Statement

{27} The State also challenges the district court’s exclusion of testimony from Defendant
Davis’s son, who would have testified that she told him that she caught Defendant Gurule
looking at child pornography on the computer. The district court determined that the
testimony violated Defendants’ right of confrontation under Bruton v. United States, 391
U.S. 123, 125 (1968), which held that the admission of statements by a co-defendant who
did not take the stand deprived the defendant of his rights under the Sixth Amendment
Confrontation Clause when those statements implicated the defendant.

{28} The State argues that Bruton has been limited by Crawford v. Washington, 541 U.S.
36, 53-54 (2004), which held that the Confrontation Clause generally will not require the
exclusion of non-testimonial statements. Crawford listed a “core class” of statements that
are considered testimonial, including statements made under circumstances that would lead
to the objectively reasonable belief that they would be used at a later trial. See id. at 51-52.
Here, the prosecutor indicated to the district court that the statements were made sometime
after the search warrant had been executed. It is objectively reasonable to believe that the
statements would be used at trial. Nevertheless, the State argues that the United States
Supreme Court does not deem every statement of this nature to be testimonial. See Davis
v. Washington, 547 U.S. 813, 828 (2006) (characterizing statement made during 911 call as
non-testimonial).

{29} We do not deem it necessary to decide whether the co-defendant’s statements at issue
in Bruton are limited by Crawford in that they now would need to be testimonial as well to
be excluded. Cf. United States v. Williams, 429 F.3d 767, 773 n.2 (8th Cir. 2005) (noting


                                               9
that “Crawford did not overrule Bruton and its progeny”); United States v. Ramos-Cardenas,
524 F.3d 600, 609-10 (5th Cir. 2008) (“[W]hile Crawford certainly prohibits the introduction
of a codefendant’s out-of-court testimonial statement against the other defendants in a
multiple-defendant trial, it does not signal a departure from the rules governing the
admittance of such a statement against the speaker-defendant himself, which continue to be
provided by Bruton . . . .”). The reason we do not need to reach any possible
Bruton/Crawford conflict is because it was objectively reasonable to anticipate that the
statements made by Defendant Davis to her son would be used in a later trial, unlike the
situation discussed in Davis, where other factors may make such a potential witness reluctant
to cooperate with investigators. As such, we conclude that the statements fell within
Crawford’s “core class” of testimonial statements and were properly excluded even if that
analysis applied.

CONCLUSION

{30}    Based upon the foregoing, we affirm the district court.

{31}    IT IS SO ORDERED.

                                              ______________________________________
                                              CELIA FOY CASTILLO, Chief Judge

WE CONCUR:

______________________________________
JAMES J. WECHSLER, Judge

______________________________________
LINDA M. VANZI, Judge

Topic Index for State v. Gurule, Docket No. 29,734

AE                     APPEAL AND ERROR
AE-SR                  Standard of Review

CT                     CONSTITUTIONAL LAW
CT-CT                  Confrontation
CT-FA                  Fourth Amendment
CT-SU                  Suppression of Evidence

CL                     CRIMINAL LAW
CL-SE                  Sexual Exploitation of Children
CL-CL                  Controlled Substances

CA                     CRIMINAL PROCEDURE
CA-AW                  Affidavit for Warrant


                                             10
CA-MR   Motion to Suppress
CA-PA   Probable Cause
CA-SG   Standing
CA-SW   Search Warrant
CA-SZ   Search and Seizure

EV      EVIDENCE
EV-HR   Hearsay Evidence
EV-SU   Suppression of Evidence
EV-WT   Witnesses




                             11